ALLOWANCE
	Claims 1-4 and 6-15 are allowed. 
Reasons for Allowance
	The specific limitation of: “a  U-shaped slot … that is contained within an outer perimeter of the wood veneer panel” in claim 1; “a slot contained within the outer perimeter … wherein the slot includes a first end and second end that do not intersect” in claim 6; and “wherein the U-shaped slot defines a trackpad portion of the wood veneer panel that is layered over the trackpad, and wherein the trackpad portion is connected to a remaining portion of the wood veneer portion” in claim 11, in combination with all remaining limitations of the cited claims are not anticipated or made obvious by the prior art of record in Examiner's opinion.
For example, Ferber (US Publication No. 2019/0179366) discloses (in Figures 5 and 10-12) an electronic device (Figure 10, Mid 2015 MacBook Pro Retina laptop computer 1000), comprising: a keyboard (see Figure 12); a palm rest (Paragraph [0061], “wrist rest surfaces”; see figure below) adjacent the keyboard; a trackpad (Figure 12 and Paragraph [0061], window 1204 shaped around trackpad of computer) disposed on the palm rest (“wrist rest surfaces”); and a panel assembly (apparatus 1100/1200; Figure 5 showing layers of apparatus) mounted on top of the palm rest (“wrist rest surfaces”). 
While Ferber does not disclose a wood panel assembly mounted on the trackpad, wherein the wood panel assembly comprises: a wood veneer panel including a top surface and a bottom surface, wherein the bottom surface covers the palm rest and the trackpad; and a fabric material secured along the bottom surface, Haslette (US Publication No. 2019/0020339) teaches (in Figure 1) a wooden panel assembly (wood veneer product 1) comprising: a wood veneer panel (wood veneer 2) including a top surface (opposite 4) and a bottom surface (adjacent 4), wherein the bottom surface (adjacent 4) covers a trackpad (electrically conductive tracking 8); and a fabric material (cellulose-based backing layer 4) secured along the bottom surface (Paragraph [0071], “Bonded to a lower surface of the wood veneer 2 is a cellulose-based backing layer 4”). Haslette also teaches wherein the wood panel assembly (wood veneer product 1) is attached to a trackpad (electrically conductive tracking 8) (Paragraph [0045], “The present invention extends to a method of attaching a touch sensitive wood veneer product to form one or more of the following: a veneer key pad or track pad”).
Further, Ferber in view of Hassette teaches the wood veneer panel (wood veneer 2 Haslette, included in wood veneer product 1 from Haslette and apparatus 1100/1200 from Ferber as modified by Haslette) comprising a U-shaped slot (Figure 12 in Ferber) that is aligned with a perimeter of the trackpad (Figure 12 in Ferber, 1200 in Ferber as modified by Haslette outlining trackpad in a U-shape). 
However, neither Ferber nor Hassette teaches wherein a U-shaped slot is contained within an outer perimeter of the wood veneer panel, because the U-shaped slot in Ferber is defined by the outer perimeter of the panel, as opposed to the U-shaped slot being confined to the interior of the panel.
LENTION (LENTION Full Body Vinyl Skin for MacBook Air & Pro Retina 11" 12" 13" & 15" | Guide, uploaded by LENTION Official, February 26, 2016, URL: <https://www.youtube.com/watch?v=67eogmPpXCM>) discloses a vinyl panel having a palm rest portion and a track pad portion that covers the palm rest area and the trackpad area, respectively, wherein a slot defining the trackpad portion is confined within the outer perimeter of the palm rest portion. However, this slot is square-shaped, isolating the trackpad portion from the palm rest portion, as opposed to U-shaped slot partially connected to the palm rest portion. In other words, LENTION does not teach where the slot contained within the outer perimeter … includes a first end and second end that do not intersect; or wherein the trackpad portion is connected to a remaining portion of the wood veneer portion.
The additional prior art made of record is considered pertinent to applicant's disclosure.  None of the cited references taken alone or in combination render the present invention unpatentable as claimed.
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adrian Scott Wilson can be reached at (571)270-3907. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.C./Examiner, Art Unit 2841                                                                                                                                                                                                        
/ADRIAN S WILSON/Primary Examiner, Art Unit 2841